Examiner’s Comments

Status of Claims

Applicant’s amendments and remarks in the reply filed 10/21/2021 have been acknowledged and entered.  Claims 35, 37, 39-41, and 45-49 are pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 35, 37, and 39-41 directed to an invention non-elected without traverse.  Accordingly, claims 35, 37, and 39-41 have been cancelled.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Kim on 2/10/2022.
The application has been amended as follows: 
Please rewrite Claim 45 to read as follows:
--A cleaning apparatus comprising:
a substrate;

	a voltage generator that applies a first alternating voltage to the electrodes; and
 	a switch that switches on/off the applied first alternating voltage,
	wherein the first alternating voltage and a second alternating voltage lower than the first alternating voltage are generated in a single period by the switch, both a conductive droplet and a non-conductive droplet on a surface of the cleaning apparatus start oscillating when the first alternating voltage and the second alternating voltage are simultaneously applied to the electrodes, and the conductive droplet and the non-conductive droplet are removed by the oscillation.--
In Claim 46 at line 8 please replace the word “droplet” with the following:
--droplets--.
In Claim 48, please replace the phrase “towards outer edge” with the following:
--towards an outer edge--.
Please cancel claims 35, 37, 39, 40, 41, and 49.


REASONS FOR ALLOWANCE
Claims 45-48 are allowed.  The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not teach or fairly suggest the cleaning system having all the features set forth in the pending claims.  The closest prior art of record is that of ‘t Mannetje who describes a cleaning apparatus comprising a substrate, electrode, and a voltage generator which applies a voltage to the electrode to cause the droplet to slide on an inclined plane.  However, the reviewed prior art does not teach an apparatus comprising the substrate, at least one electrode placed on top of the substrate, wherein the at least one electrode comprises a first electrode and a second electrode, the first electrode and the second electrode each comprise first sub-electrodes and second sub-electrodes, respectively, and wherein the first sub-electrodes and the second sub-electrodes each have a comb pattern and are placed in a crisscross pattern, with all of the sub-electrodes physically separated from one another; a voltage generator that applies a first alternating voltage to the electrodes; and a switch that switches on/off the applied first alternating voltage, wherein the first alternating voltage and a second alternating voltage lower than the first alternating voltage are generated in a single period by the switch, both a conductive droplet and a non-conductive droplet on a surface of the cleaning apparatus start oscillating when the first alternating voltage and the second alternating voltage are simultaneously applied to the electrodes, and the conductive droplet and the non-conductive droplet are removed by the oscillation, as required by Claim 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/NATASHA N CAMPBELL/
Primary Examiner, Art Unit 1714